Citation Nr: 0116772	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  97-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.


REMAND

The record reflects that on a VA Form 9 dated June 27, 1997, 
the veteran requested that he be scheduled for a personal 
hearing before a member of the Board at the RO (travel Board 
hearing).  The veteran was subsequently scheduled for a 
travel board hearing on March 19, 2001, and he was informed 
of the same in a letter from the RO dated in February 2001.  
Three days prior to his hearing, the veteran contacted the RO 
and asked that the hearing be postponed.  He indicated that 
he required additional time to better prepare himself for the 
hearing.  The Board has found that good cause exists for the 
veteran's request for postponement of the hearing.

In light of these circumstances, the case is REMANDED to the 
RO for the following:

The veteran should be scheduled for a 
travel Board hearing in accordance with 
the docket number of his appeal or at a 
later date if requested in a timely 
manner by the veteran.  







The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  By this 
remand the Board intimates no opinion, either factual or 
legal, as to any ultimate outcome warranted in this case.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


